Citation Nr: 0725076	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date prior to December 14, 2004, 
for the award of service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the RO.  

The Board notes that, in a January 2006 statement, the 
veteran's representative appears to have claimed clear and 
unmistakable error in the RO's previous decisions which 
denied service connection for hearing loss.  This matter is 
referred to the RO for appropriate action.  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in August 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The RO denied service connection for left ear hearing 
loss in a February 1946 rating decision, but did not enter a 
timely appeal.  

2.  The veteran applied to reopen the claim of service 
connection for left ear hearing loss in August 1953; and the 
RO continued the denial of service connection in a November 
1953 rating decision based on a finding that no new and 
material evidence had been submitted to reopen the claim.  
The RO notified the veteran of its decision but he did not 
appeal.  

3.  The veteran applied to reopen the claim of service 
connection for hearing loss in August 1988, and the RO denied 
the petition in an October 1988 rating decision based on a 
finding that no new and material evidence had been submitted 
to reopen the claim; the RO notified the veteran of its 
decision but he did not appeal.  
4.  The veteran submitted a claim of service connection for 
bilateral hearing loss in June 1998 and March 1999; the RO 
continued the denial in a June 1999 rating decision based on 
a finding that no new and material evidence had been 
submitted to reopen the claim; the RO notified the veteran of 
its decision but he did not appeal.  

5.  The veteran is shown to have next applied to reopen his 
claim on December 14, 2004.  



CONCLUSION OF LAW

An effective date prior to December 14, 2004 is not 
assignable for the award of service connection for bilateral 
hearing loss disability as this is earliest that the veteran 
applied to reopen following final denial.  38 U.S.C.A. 
§ 5110(West 2002); 38 C.F.R. § 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim and 
no further action is required to comply with the notice and 
duty to assist requirements of the VCAA.  See VAOPGCPREC 5-
2004 (June 23, 2004).  


Factual Background

The veteran first submitted a claim of service connection for 
left ear hearing loss in November 1945.  The RO denied the 
claim in February 1946, based on a finding that hearing loss 
was not found during military service.  The veteran was 
properly informed of the February 1946 decision, but did not 
file an appeal.  

During a May 1948 VA ENT consultation requested by the RO, 
the veteran was diagnosed with left ear defective hearing, 
left intermittent tinnitus and some mild hearing loss of the 
right ear.  The examiner opined that the veteran's injury in 
service (shrapnel scar near the left eye) had no direct 
relation to his ear condition.  

The veteran's representative, on behalf of the veteran, 
applied to reopen the claim for service connection in August 
1953.  In support of the veteran's claim, additional service 
medical records were retrieved and considered by the RO.  The 
RO continued the denial of service connection in a November 
1953 decision based on a finding that no new and material 
evidence showing in-service hearing loss had been submitted 
to reopen the claim.  The veteran was properly informed of 
the November 1953 decision, but he did not file an appeal.  

In August 1988, the veteran submitted a statement, requesting 
that his claim for service connection for impaired hearing be 
reopened.  In support of his claim, he submitted copies of 
service medical records.  In October 1988, the RO sent the 
veteran a letter informing him that the submitted service 
medical records were not new and material because they were 
duplicates of records already in the file at the time of the 
RO's previous denial.  

In June 1998, the veteran claimed service connection for a 
bilateral hearing loss.  In a November 1998 letter, the RO 
informed the veteran that new and material evidence was 
required to reopen his claim for hearing loss.  

In March 1999, the veteran submitted a statement which the RO 
interpreted as a petition to reopen the claim of service 
connection for hearing loss.  The medical evidence submitted, 
included reports from Dr. G. Weinberger showing that, during 
an audiometric test, the veteran had been found to have 
bilateral hearing loss.  

In a June 1999 decision, the RO continued the denial of 
service connection for hearing loss based on a finding that 
although new, the evidence submitted was not material to the 
veteran's claim because it did not show service incurrence of 
hearing loss or continuity of treatment for hearing loss 
following discharge from service.  

The veteran was properly informed of the June 1999 decision, 
but he did not file an appeal.  

On December 14, 2004, the veteran applied to reopen his claim 
of service connection for hearing loss.  The evidence 
submitted subsequent to the veteran's claim included 
previously reviewed Army separation documents showing that 
the veteran participated in combat; receipts from Beltone 
Hearing showing that the veteran purchased hearing aids in 
August 1999; VA audiology outpatient treatment notes showing 
severe/profound hearing loss and the veteran was prescribed 
and fitted for hearing aids; and the report from a February 
2005 VA Audio Examination showing bilateral hearing loss.  

The newly submitted evidence also included an opinion from 
the February 2005 VA audiological examiner who stated that 
the bilateral hearing loss was likely related to noise 
exposure from combat during service.  

Based on the February 2005 medical examiner's opinion, the RO 
granted the veteran service connection for bilateral hearing 
loss in the February 2005 rating decision on appeal.  

In a September 2005 statement, the veteran claimed that he 
developed permanent hearing loss as a result of being in 
close proximity to a mortar shell that exploded during World 
War II.  He reported filing a claim on November 1, 1945, one 
day before he was discharged from the Army.  Because he filed 
his claim in 1945, he feels his awarded benefits should be 
retroactive to 1945.  

In his October 2005 Substantive Appeal, the veteran stated 
that he was entitled to an earlier effective date for the 
grant of service connection for hearing loss because he 
originally filed his claim on November 1, 1945.  

In a January 2006 statement, the veteran's representative, on 
behalf of the veteran argued that the hearing loss was shown 
so proximate to military service that the benefits should 
have been granted in November 1945.  


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  

That comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. §  3.156(c).  

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  

The veteran asserts that, because his hearing loss was shown 
shortly after military service in World War II and because he 
filed his original claim in November 1945, service connection 
should have been made effective at an earlier date.  

As previously discussed, the claim filed in November 1945 was 
denied by RO rating decision in February 1946.  Because the 
veteran did not appeal the February 1946 decision, it became 
final.  The veteran also failed to appeal subsequent rating 
decisions in November 1953, in October 1988 and most recently 
in June 1999, which all continued the denial of service 
connection for hearing loss.  Consequently, those decisions 
also became final.  

The veteran next applied to reopen the claim of service 
connection for hearing loss on December 14, 2004.  Absent a 
showing that the prior rating decisions were not final, the 
grant of service connection can be no earlier under the 
applicable regulations because this is the earliest that 
veteran is shown to have petitioned to reopen the claim 
following the most recent final denial in 1999.  

In support of his December 2004 claim, the veteran submitted 
service department records showing that the veteran 
participated in combat during service.  However, the Board 
notes that this information was already part of the record 
and considered by the RO in earlier decisions.  

Accordingly, given the regulatory provisions governing the 
assignment of effective date, December 14, 2004 is the 
earliest date for the award of service connection in this 
case.  



ORDER

The claim for an effective date prior to December 14, 2004, 
for the award of service connection for bilateral hearing 
loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


